Lewis, P.,
delivered the opinion of the court.
This appeal must be dismissed for want of jurisdiction. The decree is for $400, with interest thereon from the 1st day of March, 1886, less $50 as of the 1st day of January, 1886, and costs, which is less in amount than $500. The fact that the land in the proceedings mentioned is ordered to he sold, unless the sum decreed against the defendant is paid within a specified time, is immaterial. As this court has repeatedly decided, the *48pecuniary demand asserted is, in such a case, the matter in com troversy, and not “the title or boundaries of land”; and when the' defendant is the appellant, as is the case here, the test of jurisdiction is the sum decreed against him. Umbarger v. Watts, 25 Gratt. 167; Harman v. City of Lynchburg, 33 Gratt. 37; Hawkins v. Gresham, ante, 34, and cases cited.
Appeal dismissed.